FILED

UNITED sTATEs DISTRICT couRT DCT 1 q 2 14
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & ankruptc
Courts for the Dlstrict gt columbia
l

Micah Blacl2014 WL 3715077, at *l (D. Ccilo.
Jul. 25, 2014) (dismissing habeas petition). He sues the State of Colorado. See Compl. Capti \ n.
The Eleventh Amendment to the U.S. Constitution immunizes a state from suit in federal colirt,
unless immunity is waived,l lt is established that this amendment applies equally to suits

brought by citizens against their own states. See Ea’elman v. Jordan, 415 U.S. 651, 662-63

' The amendment provides in pertinent part: "[t]he judicial power of the United Statcs shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United Statcs by Citizens of another State." U.S. Const. amend. XI.

(1974); Hans v. Louisiana, 134 U.S. 1, 13-15 (1890). The Court discerns no such waive in

plaintiff s complaint

To the extent that plaintiff views this Court as a "higher court" capable of revie

ing

decisions made by the U.S. District Court for the District of Colorado or the Colorado state

courts, see Compl. at l, he is mistaken. This Court has no greater authority than that confe

upon all of the federal district courts. See 28 U.S.C. §§ 1331, 1332 (general jurisdicti

red

nal

provisions of the district courts); see also Blackfeather, 2014 WL 3'715()77, at *3 ("If ll\/Ir.

Blackfeather ultimately is convicted in state court and he believes that his federal constituti28 U.S.C. § 2

after he exhausts state remedies."); 28 U.S.C. § 2241 (conferring concurrent jurisdiction o

ate]

254

V€I'

§ 2254 actions in the district court where the petitioner is confined or where the sentencing court

Hence, this case will be dismissed

straw

United Statcs District Judge

is located). A separate Order accompanies

Memorandum Opinion.

this

DATE: October  ,2014